Citation Nr: 1010989	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  05-39 292	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a psychiatric 
disorder other than PTSD, to include anxiety, concentration 
problems, memory loss, and sleep disturbance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from August 1987 to August 
1991.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 2005 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Diego, California.  The claim is 
currently under the jurisdiction of the Reno, Nevada, RO.

In November 2008, the Board remanded the issues of 
entitlement to service connection for a back disability; 
PTSD; and a psychiatric disorder other than PTSD, to include 
anxiety, concentration problems, memory loss, and sleep 
disturbance, for additional development.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and it may proceed with review.  Stegall v. 
West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran's back disability, Scheuermann's disease, 
clearly and unmistakably existed prior to active service and 
was not aggravated during active service.

2.  The Veteran did not engage in combat during service, 
there is no corroboration or verification of the occurrence 
of the Veteran's claimed stressors and the diagnosis of PTSD 
has not been related to a confirmed stressor.

3.  An acquired psychiatric disorder other than PTSD, to 
include anxiety, concentration problems, memory loss, and 
sleep disturbance, has not been shown to be related to 
service. 


CONCLUSIONS OF LAW

1.  The Veteran's preexisting back disability, Scheuermann's 
disease, was not aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 2002); 38 C.F.R. § 3.306(a) (2009).

2.  The criteria for entitlement to service connection for 
PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2009).

3.  The criteria for entitlement to service connection for an 
acquired psychiatric disorder other than PTSD, to include 
anxiety, concentration problems, memory loss, and sleep 
disturbance, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002), 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Preadjudication notice was sent in July 2004.  The claims 
were readjudicated in a January 2010 supplemental statement 
of the case.  Mayfield, 444 F.3d at 1333.  Although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claims, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned.  Dingess, 19 Vet. App. at 
473.

VA has obtained service treatment records and assisted the 
appellant in obtaining evidence.  In December 2008 and 
January 2009, the Veteran was scheduled for VA examinations 
for which he failed to report and has not alleged a lack of 
notice or offered good cause for his failures to appear.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. §§ 3.303, 3.304, 3.306.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

To prevail in a claim seeking service connection, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the current disability and the disease or 
injury in service.  See Hickson v. West, 12 Vet. App. 247 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Back Disability

The Veteran contends that he has a chronic back disability 
which was aggravated during his period of active duty.  The 
service entrance examination in June 1987 did not note any 
back disability.  In August 1987 a notation was made that the 
Veteran had been noted to have a vertebral space narrowing of 
the lower spine as a child and that he had been told he might 
outgrow it.  He did not report any problems with low back 
pain, and was cleared.  In September 1988 the Veteran 
complained of low back pain.  In October 1989, a complaint of 
severe lower back pain was noted.  The examiner noted the 
Veteran had a history of Scheuermann's disease that had 
existed prior to service.  Bone scan showed a provisional 
diagnosis of discitis.  Hospitalization record noted a final 
diagnosis of acute lumbar pain and spasm, rule out discitis; 
and history of Scheuermann's disease, lumbar spine.  Mild low 
back pain was noted in March 1990.  The June 1991 service 
separation examination noted normal spine examination.

Following service, notations of chronic lower back pain were 
made in October 2004 and November 2004.  

The Board's November 2008 remand directed that the Veteran 
receive a VA examination of his lower back, with review of 
the claims file, and that the examiner should provide an 
opinion as to whether any pre-existing condition of the 
veteran's back worsened during his service.  

The Veteran was scheduled for a VA examination in December 
2008.  He was notified in writing of the examination, however 
the Veteran failed to report for the scheduled examination.  
The duty to assist is not a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  When a claimant fails to 
report for an examination scheduled in conjunction with an 
original or reopened compensation claim, the claim shall be 
rated based on the evidence of record.  See 38 C.F.R. 
§ 3.655.

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence 1) that the disability existed prior to 
service and 2) was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.

To satisfy the second requirement for rebutting the 
presumption of soundness, the government must show, by clear 
and unmistakable evidence, either that (1) there was no 
increase in disability during service, or that (2) any 
increase in disability was "due to the natural progression" 
of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 
(Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to 
the burden to rebut the presumption, but this standard does 
not require the absence of conflicting evidence.  Kent v. 
Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

If the presumption of soundness is not rebutted, the claim 
becomes one for service connection, meaning that no deduction 
for the degree of disability existing at the time of entrance 
will be made if a rating is awarded.  Wagner, 370 F.3d at 
1096.

The above evidence clearly and unmistakably shows that the 
Veteran had a back disability, Scheuermann's disease, that 
existed prior to service.  His service treatment records 
include the history of a pre-existing back condition On the 
question of aggravation, there is simply no medical evidence 
that the pre-existing back disability underwent any permanent 
increase in severity during the Veteran's period of active 
service; the service treatment records referred to the 
Veteran's Scheuermann's disease by history only.  While the 
service treatment records show diagnoses of acute lumbar pain 
and spasm, as well as discitis, there is no diagnosis of a 
chronic back disability separate from Scheuermann's disease 
noted during service, and the service separation examination 
did not note any disability of the spine.  

Also, there is no evidence of a current chronic back 
disorder.  While there is evidence that the Veteran suffers 
from low back pain, pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).

The Board notes the Veteran's contention that his disability 
was aggravated during service.  As a lay person, he is not 
competent to opine as to medical etiology or render medical 
opinions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu, 2 
Vet. App. at 494.

As there is clear and unmistakable evidence that the 
Veteran's Scheuermann's disease preexisted service and clear 
and unmistakable evidence that this disorder was not 
aggravated during service, the presumption of soundness is 
rebutted.  Service connection can only be established if the 
pre-existing back disability was aggravated in service.  The 
same evidence which rebuts the presumption of soundness also 
serves to show that there was no aggravation in service.  As 
the evidence is clearly and unmistakably against the claim 
for service connection for a back disability, the benefit-of-
the- doubt doctrine is not for application.  Gilbert, 1 Vet. 
App. at 55- 57.  The claim must therefore be denied.

PTSD

The Veteran contends that he has PTSD that is related to his 
period of active duty service.  A pre-service February 1984 
hospitalization record shows the Veteran was diagnosed at age 
15 with conduct disorder, unsocialized and nonaggressive.  He 
was hospitalized in service in August 1989 for suicidal 
ideation.  The discharge diagnosis was adjustment disorder 
with depressed mood-resolved.  

A May 2004 statement from a VA psychiatrist indicated that 
the veteran was currently being treated for major depressive 
disorder of marked severity and obsessive compulsive 
disorder, while also being worked up for PTSD.  An assessment 
of PTSD is shown in June 2005.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996).

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003).  See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

There are no recognized military citations or other 
supportive evidence that the Veteran actually engaged in 
combat.  West v. Brown, 7 Vet. App. 70, 76 (1994).  His 
military occupational specialty of fighting vehicle 
infantryman does not, of itself, denote combat exposure.  The 
Board finds, therefore, that he is not a veteran of combat.  
Accordingly, under 38 C.F.R. § 3.304(f), the occurrence of 
claimed stressors not related to combat must be supported by 
credible evidence.

The Veteran provided a list of claimed stressors in September 
2004.  These related to his service in Desert Shield and 
included constant SCUD missile alerts, biological weapons 
alarms, perimeter breach reports, minefield navigations, 
smells, and lack of sleep during convoy movements.  

In July 2006, the RO determined that the reported stressors 
were not sufficiently specific to be verifiable.  The 
November 2008 remand noted that the Veteran had not provided 
any more detailed or specific information that might allow 
for verification, and that he should be provided with another 
opportunity to do so.  In December 2008, the RO sent the 
Veteran a letter requesting that he provide additional 
stressor information.  He did not provide any such additional 
information.  Additionally, the Veteran was scheduled for a 
VA psychiatric examination in January 2009.  He was notified 
in writing of the examination, however the Veteran failed to 
report for the scheduled examination.  Again, the duty to 
assist is not a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood, supra.  When a claimant fails 
to report for an examination scheduled in conjunction with an 
original or reopened compensation claim, the claim shall be 
rated based on the evidence of record.  See 38 C.F.R. 
§ 3.655.

The record includes diagnoses of PTSD; however, the Board 
concludes that the preponderance of the evidence is against a 
finding that the Veteran engaged in combat with the enemy 
while on active duty and that there is no independent 
corroboration of his reported in-service stressors.  
Consequently, the Board must find that the preponderance of 
evidence is against the claim for PTSD; the benefit-of-the-
doubt doctrine is inapplicable and the claim must be denied.  
38 U.S.C.A. § 5107(b).

Psychiatric Disorder other than PTSD, to Include Anxiety, 
Concentration Problems, Memory Loss, and Sleep Disturbance

The Veteran also contends that he has a disorder manifested 
by anxiety, sleep disturbance, concentration problems, and 
memory loss.  A February 1984 hospitalization record shows 
the Veteran was diagnosed at age 15 with conduct disorder, 
unsocialized and nonaggressive.  He was hospitalized in 
service in August 1989 for suicidal ideation.  The discharge 
diagnosis was adjustment disorder with depressed mood-
resolved.  The service separation examination note normal 
psychiatric examination.

A May 2004 statement from a VA psychiatrist indicated that 
the Veteran was currently being treated for major depressive 
disorder of marked severity, and obsessive compulsive 
disorder.  Major depression and agoraphobia were diagnosed in 
December 2004.  

As noted above, the Veteran was scheduled for a VA 
psychiatric examination in January 2009 which would have 
provided an opinion as to a possible nexus between his 
current symptoms and his period of service.  He was notified 
in writing of the examination, however the Veteran failed to 
report for the scheduled examination.  Again, the duty to 
assist is not a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood, supra.  When a claimant fails 
to report for an examination scheduled in conjunction with an 
original or reopened compensation claim, the claim shall be 
rated based on the evidence of record.  See 38 C.F.R. 
§ 3.655.

The existing record does not contain a competent opinion 
linking the Veteran's current psychiatric symptoms, including 
depression, anxiety, concentration problems, memory loss, and 
sleep disturbances, to his period of service, and the medical 
evidence of record does not otherwise demonstrate any such 
condition is related to service.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim, and it must be denied.


ORDER

Service connection for a back disability is denied.

Service connection for PTSD is denied.

Service connection for a psychiatric disorder other than 
PTSD, to include anxiety, concentration problems, memory 
loss, and sleep disturbance, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


